      Case 1:13-cr-00056-JRH-BKE Document 175 Filed 07/20/20 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION




UNITED STATES OF AMERICA                     *
                                             *


       V.                                    *         OR 113-056
                                             *


JESSE JEFFERSON       FLOURNOY III




                                      ORDER




       Before the Court is Defendant Jesse Jefferson Flournoy Ill's

motion      for   '^compassionate      release"       pursuant      to    18     U.S.C.   §

3582(c)(1)(A).           The    government    opposes    the      motion.        Upon   due

consideration, the Court denies Flournoy's motion.

       The    compassionate         release      provision        of     18    U.S.C.     §

3582(c)(1)(A) provides a narrow path for a district court to reduce

the    sentence     of     a    criminal    defendant       in    "extraordinary        and

compelling circumstances" if such reduction is "consistent with

applicable        policy       statements    issued    by    the       [United    States]

Sentencing Commission."            18 U.S.C. § 3582(c)(1)(A).            Section 1B1.13

of    the    Sentencing        Guidelines    provides       the    applicable      policy

statement, explaining that a sentence reduction may be ordered

where a court determines, upon consideration of the factors set

forth in 18 U.S.C. § 3553(a), that "extraordinary and compelling

reasons" exist and the defendant does not present a danger to the

safety of any other person or the community.                      U.S.S.G. § 1B1.13.
      Case 1:13-cr-00056-JRH-BKE Document 175 Filed 07/20/20 Page 2 of 4



The application note to this policy statement lists three specific

examples     of extraordinary              and    compelling         reasons   to    consider

reduction of a defendant's sentence under § 3582(c)(1)(A): (1) a

medical condition; (2) advanced age; and (3) family circumstances.

Id.    n.l(A)-(C).             A    fourth     catch-all      category       provides:      ''As

determined by the Director of the Bureau of Prisons, there exists

in the defendant's case an extraordinary and compelling reason

other than,        or    in    combination        with," the      aforementioned           three

categories.        Id. n.l(D) (emphasis added).

       In this case, the only possible applicable category into which

Flournoy may fall is a qualifying medical condition, particularly

since the Director of the BOP has not determined he is eligible

for    relief.          To    qualify     as    extraordinary         and   compelling,       an

inmate's     medical         condition     must      be   "serious    and   advanced   . .    .


with    an   end   of    life       trajectory,        U.S.S.G. § 131.13,           app.    note

1(a)(i),     or    must        be    serious         enough   that     it   "substantially

diminish[es] the             ability      of   the    [inmate] to      provide      self-care

within the environment of a correctional facility and from which

he or she is not expected to recover," id., app. note 1(a)(ii).

Flournoy presents no medical evidence that he meets either of these

criteria.     However, Flournoy does present evidence that he suffered

from    pulmonary        emboli      in    January        2019.      The    Government       has

presented a much fuller picture of Flournoy's health in its supply

of more recent prison medical records.
   Case 1:13-cr-00056-JRH-BKE Document 175 Filed 07/20/20 Page 3 of 4



       The Government points out that what may have been a serious

pulmonary condition in January 2019 no longer seems to exist.               The

Government notes that once Flournoy was placed on medication, a

chest X-ray showed his lungs were clear in February 2019 and no

pulmonary modules were identified.            (See Gov't Resp. in Opp'n,

Doc. 172, at 12-13 and records cited therein.)              More recently, in

April 7, 2020, a CT scan of his chest showed no pulmonary emboli.

Flournoy denied any shortness of breath or pain.                (Id.)   A ""D-

Dimer test" performed on March 30, 2020 revealed that there is a

low likelihood of a pulmonary embolism. (Id.)           In short, Flournoy

does not appear to have a chronic lung condition that would be

considered to place him at greater risk of becoming severely ill

should he contract COVID-19.         See Centers for        Disease Control &

Prevention, People with Certain Medical Conditions, available at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html         (last     visited     on

July 17, 2020) (listing COPD).       It is best remembered that Flournoy

bears the burden of demonstrating that compassionate release is

warranted.     Cf. United States v. Hamilton, 715 F.3d 328, 337 (ll'^'^

Cir.   2013)   (in   the   context   of   a   motion   to    reduce   under   §

3582(c)(2)).

       At this point, the Court cannot conclude that Flournoy suffers

from a medical condition that, in conjunction with COVID-19, places

him at an increased risk that he could not engage in self-care
     Case 1:13-cr-00056-JRH-BKE Document 175 Filed 07/20/20 Page 4 of 4



within    the    BOP   facility    or   from    which     he    may   not   recover.

Moreover, the Court particularly notes that the facility in which

Flournoy    is   imprisoned,      FCI   Texarkana,      has     reported    only two

positive tests for COVID-19 and no confirmed active cases.                        See

www.bop.qov/coronavirus/index.jsp (last visited July 16, 2020).

In    short,     Flournoy   has     not    carried        his    burden     to   show

"extraordinary and compelling circumstances" individually qualify

him for compassionate release.

        Upon the foregoing. Defendant Jesse Jefferson Flournoy Ill's

motion for compassionate release (doc. 171) is DENIED.

      ORDER ENTERED at Augusta, Georgia, this                               of July,

2020.




                                               J. RAtoS^HALL, ^HIEF JUDGE
                                               UNITED STATES      DISTRICT COURT
                                                     IN    DISTRICT OF GEORGIA
